 
EXHIBIT 10.2
 
JOINDER AGREEMENT
 
 
Reference is made to that certain Stock Purchase Agreement (the “Purchase
Agreement”), dated as of September 19, 2016, by and among Concierge
Technologies, Inc., a Nevada corporation (“Concierge”), Wainwright Holdings,
Inc., a Delaware Corporation (“Wainwright”), and the individuals and entities
identified under the heading “Sellers” on the signature pages thereto (such
individuals and entities collectively, the “Sellers”). Capitalized terms used
herein but not otherwise defined shall have the meaning given to them in the
Purchase Agreement.
 
By execution of this Joinder Agreement, the undersigned hereby agrees (i) to
become a “Seller” under the Purchase Agreement as if the undersigned had been an
original party to the Purchase Agreement as of the date thereof and (ii) that
the shares of Wainwright Common Stock held by the undersign shall constitute
“Wainwright Shares” for all purposes under the Purchase Agreement.
 
 
 
Remainder of This Page Intentionally Blank
Signature Page to Follow
 
 
 
 

 
IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date first written above.
 
 
 
            /s/Susan Crook                        (signed December 7, 2016)
[Susan Crook]
 
 
            /s/Sarah M. Crook                   (signed December 8, 2016)
[Sarah M. Crook]
 
 
            /s/Suzanne M. Glasgow          (signed December 8, 2016)
[Suzanne M. Glasgow]
 
 
            /s/Michelle Goodman              (signed December 8, 2016)
[Michelle Goodman]
 
 
            /s/Jerry Goodman                    (signed November 30, 2016)
[Jerry Goodman]
 
 
 